Citation Nr: 1615429	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  09-07 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and a friend


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from March 1959 to March 1979.

This matter was originally before the Board of Veteran Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In May 2009, the Veteran, his wife and a friend testified before a Decision Review Officer.  In March 2010, the Veteran testified before an Acting Veterans Law Judge (VU) who is no longer employed at the Board.  The Veteran appeared at a Travel Board hearing before the undersigned in November 2012.  A transcript of each hearing conducted over the course of this appeal is of record.

The Board issued a decision in April 2013 that denied entitlement to service connection for diabetes mellitus.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2013 the Court issued an order that granted a Joint Motion for Remand (Joint Motion) filed by counsel for both parties, vacated the Board's April 2013 decision, and remanded that matter to the Board for action in compliance with the Joint Motion.  In response to the deficiencies noted by the Joint Motion, the Board remanded the case in June 2014 for additional development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  It has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In June 2014, the Board remanded the matter in order to fulfill VA's duty to assist the Veteran with respect to verification of his alleged herbicide exposure based on his confirmed service in Thailand from January to June 1965 during a TDY.  The Board noted the procedure in the M21-1 must be followed for such verification.  However, since that time, the procedure for developing claims for herbicide exposure outside of Vietnam has been moved to M21-1, part IV, Subpart ii, Chapter 1, Section H, Topic 5.

In this regard, the AOJ's development focused on the Veteran's reported layover in Vietnam while on route to Thailand in October 1966, rather than attempting to verify exposure in Thailand from January to June 1965.  See Request for Information received December 11, 2014.  

Given that the Joint Motion had already determined that the previous development was inadequate regarding the TDY in 1965, it was erroneous fort the AOJ to rely on a prior formal finding in November 2011 for verification of herbicide exposure in Thailand during this period.  See Administrative Decision received June 10, 2015.  In reviewing the November 2011 finding, the Board notes that the focus had been on verification of service in Vietnam.  Nowhere in the Memorandum does it address herbicide exposure in Thailand.  See VA Memo received November 14, 2011.  Even the Board's April 2013 denial indicates there was no attempt to verify herbicide exposure outside of Vietnam.  

Another remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (Board remand instructions are neither optional nor discretionary, and compliance is required); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (the veteran is entitled to substantial compliance with the Board's remand directives).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Follow the procedure set for in M21-1, part IV, Subpart ii, Chapter 1, Section H, Topic 5, or its equivalent, request herbicide exposure verification from the DOD for the Veteran's Thailand TDY beginning January 1965 as well as his deployment to Thailand beginning October 1966.  If DOD does not confirm herbicide exposure, refer the Veteran's pertinent information to the JSRRC with a request for verification of exposure to herbicides.  An inquiry should also be made to the Air Force Historical Research Agency (AFHRA).  

2.  Then, readjudicate the claim of entitlement to service connection for diabetes mellitus.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his attorney.  The requite period of time for a response should be afforded.  Thereafter, return the case to the Board for further appellate action, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

